1
2
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                         CENTRAL DISTRICT OF CALIFORNIA
9
10
11    MICHAEL JOHN KRISTIAN,                      Case No. 2:19-cv-07816-JFW-SHK
12                                  Plaintiff,
                          v.
13                                             ORDER ACCEPTING FINDINGS
      SOCIAL SECURITY,                         AND RECOMMENDATION OF
14                                             UNITED STATES MAGISTRATE
                                    Defendant. JUDGE
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
18   the relevant records on file, and the Report and Recommendation (“R&R”) of the
19   United States Magistrate Judge. Electronic Case Filing Number (“ECF No.”) 1,
20   Complaint; ECF No. 10, R&R. Plaintiff has not objected to the R&R. Good cause
21   appearing, the Court accepts the findings and recommendation of the Magistrate
22   Judge. IT IS THEREFORE ORDERED that Judgment be entered DISMISSING
23   this case without prejudice. Also, because the case is dismissed, Plaintiff’s Request
24   to Proceed In forma Pauperis [ECF No. 3] is DENIED as moot.
25
     Dated: December 11, 2019
26
                                             HONORABLE JOHN F. WALTER
27                                           United States District Judge
28
